DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a liquid crystal display panel wherein the pixels comprise a main-pixel region and a sub-pixel region, and a light transmittance of the main-pixel region is greater than a light transmittance of the sub-pixel region; and at least two first pixels are symmetrical about a horizontal centerline of the liquid crystal panel, in combination with all the other claim limitations; and claim 13) a display device, comprising a liquid crystal display panel and a backlight module, wherein the pixels comprise a main-pixel region and a sub-pixel region, and a light transmittance of the main-pixel region is greater than a light transmittance of the sub-pixel region; and at least two first pixels are symmetrical about a horizontal centerline of the liquid crystal panel, in combination with all the other claim limitations.
Tae et al. (US 9,829,755 B1) discloses a display region (DA) and a non-display region  (NDA) disposed around the display region, wherein the display region comprises a center region and edge regions located at four corners of the center region; and a plurality of pixels arranged in an array, wherein the pixels comprise first pixels intersecting a boundary line between the edge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD H KIM/Primary Examiner, Art Unit 2871